                             UNITED STATES DISTRICT COURT                           FILED
                             FOR THE DISTRICT OF COLUMBIA                            JUN 30 2021
                                                                               Clerk, U.S. District & Bankruptcy
                                                                               Court for the District of Columbia

STANLEY LORENZO WILLIAMS,                       )
                                                )
                Plaintiff,                      )
v.                                              )       Civil Action No. 1:21-cv-00710 (UNA)
                                                )
UNITED STATES OF AMERICA, et al.,               )
                                                )
                                                )
                Defendants.                     )


                                   MEMORANDUM OPINION

        Before the Court is the plaintiff’s complaint, Dkt. 1 (“Compl.”), and application for leave

to proceed in forma pauperis, Dkt. 2. The Court will grant the plaintiff’s in forma pauperis

application and dismiss the case because the plaintiff has failed to establish subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an action “at any time” if

it determines that it lacks subject matter jurisdiction).

        The plaintiff, a resident of Wilmington, North Carolina, sues the United States and

President Trump based on the attack on the United States Capitol that took place on January 6,

2021. See Compl. at 1, 2, 6–11. He alleges that the defendants “unlawfully, willingly, and

intentionally did in fact [commit] a gross abuse of power . . . and authority [by] command[ing] a

group of rioters to attack[.]” Id. at 3. He further alleges that defendants committed large-scale

discrimination and otherwise violated the Constitution, various statutes, and tenets of common

law, see id. at 1–4, 8, 11–13, and he seeks damages and injunctive relief, see id. at 14.

        Under Article III of the Constitution, federal courts “may only adjudicate actual, ongoing

controversies,” Honig v. Doe, 484 U.S. 305, 317 (1988), of which “the core component of standing
is an essential and unchanging part[.]” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). In

order to satisfy the standing requirement, a plaintiff must establish at a minimum (1) that he has

“suffered an injury in fact—an invasion of a legally protected interest which is (a) concrete and

particularized; and (b) actual or imminent, not conjectural or hypothetical[;]” (2) that “a causal

connection” exists “between the injury and the conduct complained of . . . and [is] not the result

of the independent action of some third party not before the court[;]” and (3) that the injury will

“likely” be redressed by a favorable decision. Id. at 560–61 (alterations, internal quotation marks,

and citations omitted). Importantly, where “the asserted harm is a ‘generalized grievance’ shared

in substantially equal measure by . . . a large class of citizens, that harm alone normally does not

warrant exercise of jurisdiction.” Warth v. Seldin, 422 U.S. 490, 499 (1975).

       Here, the plaintiff has failed to establish standing because the complaint plainly raises a

generalized grievance, and the plaintiff provides no support for any specific injury that is concrete

and particularized to himself. See generally Compl.; see also, e.g., id. at 7 (asserting that there is

an “impending present and future danger of threatened injury” to plaintiff because there is a “likely

probability” that someone like President Trump “could be elected”). Consequently, this case will

be dismissed without prejudice for lack of subject matter jurisdiction, and the plaintiff’s motion

for appointment of counsel, Dkt. 3, will be denied as moot. A separate order accompanies this

memorandum opinion.

Date: June 30, 2021




                                               DABNEY L. FRIEDRICH
                                               United States District Judge
